Citation Nr: 0924612	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-39 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a low back 
disability as secondary to a bilateral foot disability.

3.  Entitlement to service connection for a shoulder 
disability as secondary to a low back disability.

4.  Entitlement to service connection for a psychiatric 
disability, claimed as depression, as secondary to a 
bilateral foot disability.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977, 
and from June 12, 1991 to November 16, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June  2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

This case was remanded by the Board in July 2006 for 
additional development; it is again before the Board for 
further appellate review.

The appeal is REMANDED to the Agency or Original Jurisdiction 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As an initial matter, the Veteran has claimed that he has low 
back, shoulder and psychiatric disabilities which should be 
service-connected on a secondary basis.  However, the Veteran 
has not received notice with regard to the information and 
evidence needed to support a claim for service connection on 
a secondary basis.  Under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  On remand, the Veteran must be 
provided with this notice.

The Veteran's Reports of Medical History and Examination from 
his time on active duty in 1991 reflect that the Veteran had 
normal feet.  However, his Reports of Medical Examination 
from his time in the United States Army Reserves (USAR) show 
that he had flat feet and osteoarthritis of the feet.  His 
November 1996 Reports of Medical History and Examination 
reflect that the Veteran had foot trouble, pain in his arches 
and a slight flattening of his arches.  A January 1998 VA 
opinion reflects that the Veteran had been seen in the clinic 
in December 1997 for a several year history of bilateral foot 
pain due to osteoarthritis of the feet.  A September 2001 
Report of Medical Examination shows that the Veteran was 
diagnosed with flat feet.   His January 2004 Report of 
Medical History reflects that he had flat feet.  

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
The Board notes that his periods of active duty in the USAR 
are not part of the claims file.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated while performing active duty for 
training (ACDUTRA), for residuals of injury incurred or 
aggravated during inactive duty training (INACDUTRA), or for 
residuals of an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002); 38 
C.F.R. § 3.6 (2008).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474 
(1991).  On remand, the RO should verify the Veteran's 
periods of active duty, ACDUTRA and INACDUTRA.  In addition, 
the Veteran has indicated that he has been undergoing 
treatment for his claimed disorders at the Charleston, South 
Carolina VA medical center.  On remand, updated treatment 
records should be obtained.  

In the present case, the Veteran has reported that his 
bilateral foot disorder began during service.  Subsequent to 
the most recently issued supplemental statement of the case 
in April 2009, the Veteran submitted a May 2009 statement 
from a VA nurse practitioner who indicated that the Veteran's 
medical records dating back to December 1998 reflected that 
his chief complaints had been foot related.  She opined that 
the Veteran's bilateral foot problems were more likely that 
not related to his military experience.  Based upon the 
evidence of record, the Board finds that an examination is 
warranted to determine whether the Veteran has a current 
bilateral foot disorder which began during or is related to 
his time on active duty.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

As such, on remand, the Veteran should be afforded a VA feet 
examination to determine whether it is as likely as not that 
the Veteran's current bilateral foot disorder began to 
manifest in or is related to his time in service.  In 
addition, if the Veteran is found to have a bilateral foot 
disorder which is related to service, then he should be 
afforded an orthopedic examination to determine whether he 
has a low back disorder which is related to his bilateral 
foot disorder, and whether he had a bilateral shoulder 
disorder which is related to his low back disorder.  If the 
Veteran is found to have a service-connected bilateral foot 
disability, he should be afforded a psychiatric evaluation to 
determine whether he has an acquired psychiatric disorder 
which is secondary to his service-connected bilateral foot 
disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159 (2008).  In 
particular, the AOJ must send the Veteran 
a corrective notice that includes an 
explanation as to the information or 
evidence needed to establish service 
connection as secondary to a service-
connected disability pursuant to Allen, 
supra.  

2. The AOJ should request that the 
National Personnel Records Center (NPRC) 
or the Army Reserve Personnel Center 
(ARPERCEN), verify the Veteran's periods 
of service in the Army Reserves.  

3.  The AOJ should obtain the Veteran's 
treatment records from the VA medical 
center in Charleston, South Carolina from 
December 2008 through the present time.  
If records are unavailable, please have 
the provider so indicate.  

4.  The AOJ should make arrangements for 
the Veteran to be afforded a feet 
examination, by an appropriate 
specialist, to determine whether the 
Veteran has a current bilateral foot 
disorder that is a result of service or 
began to manifest during service.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand and any additional treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The orthopedic examiner should offer an 
opinion as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that the Veteran has a 
bilateral foot disorder that is a result 
of any incident in service or began to 
manifest during service or is 
etiologically related to the Veteran's 
active duty service in any way, and (2) 
the current status of the Veteran's 
bilateral foot disorder.  

If the Veteran is found to have a 
bilateral foot disorder which is 
etiologically related to service, he 
should be provided with an orthopedic 
examination to determine whether it is at 
least as likely as not (50 percent or 
more probability) that the Veteran has a 
low back disability which is proximately 
due to a bilateral foot disability or has 
been aggravated by his bilateral foot 
disability beyond the natural progression 
of the disease.  

If the Veteran is found to have a low 
back disability which is related to his 
bilateral foot disorder, the examiner 
should determine whether it is at least 
as likely as not (50 percent or more 
probability) that the Veteran has a 
bilateral shoulder disorder which is 
proximately due to his low back 
disability or has been aggravated by his 
low back disability beyond the natural 
progression of the disease.  The examiner 
should determine the current status of 
the Veteran's bilateral foot, back and 
bilateral shoulder disorders.  
 
Finally, if the Veteran is found to have 
a bilateral foot disability which is 
related to service, he should be afforded 
a psychiatric examination to determine 
whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran has an acquired psychiatric 
disorder which is proximately due to his 
bilateral foot disability or has been 
aggravated by his bilateral foot 
disability beyond the natural progression 
of the disease.  

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events. The 
examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.

5.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claim.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claims.  No action 
by the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




